 Case 1:20-cv-02278-JPH-DLP Document 1 Filed 08/31/20 Page 1 of 8 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

Melissa Dietz, individually and on          )
behalf of all others similarly situated,    )
                                            )
       Plaintiff,                           )
                                            )
       v.                                   )       No.    1:20-cv-2278
                                            )
Med-1 Solutions, LLC, an Indiana            )
limited liability company,                  )
                                            )
       Defendant.                           )       Jury Demanded

                              COMPLAINT – CLASS ACTION

       Plaintiff, Melissa Dietz, individually and on behalf of all others similarly situated,

brings this action under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq.

("FDCPA"), for a finding that Defendant’s collection actions violated the FDCPA, and to

recover damages, and alleges:

                                JURISDICTION AND VENUE

       1.      This Court has jurisdiction pursuant to § 1692k(d) of the FDCPA, and 28

U.S.C. § 1331.

       2.      Venue is proper in this District because: a) the acts and transactions

occurred here; b) Plaintiff resides here; and, c) Defendant resides and transacts here.

                                           PARTIES

       3.      Plaintiff, Melissa Dietz ("Dietz"), is a citizen of the State of Indiana,

residing in the Southern District of Indiana, from whom Defendant attempted to collect a

defaulted consumer debt that she allegedly owed for medical services to Community

Health Network.
Case 1:20-cv-02278-JPH-DLP Document 1 Filed 08/31/20 Page 2 of 8 PageID #: 2




       4.      Defendant, Med-1 Solutions, LLC (“Med-1"), is an Indiana limited liability

company that acts as a debt collector, as defined by § 1692a of the FDCPA, because it

regularly uses the mails and/or the telephone to collect, or attempt to collect, defaulted

consumer debts. Med-1 operates a defaulted debt collection business, and attempts to

collect debts from consumers in several states, including consumers in the State of

Indiana. In fact, Med-1 was acting as a debt collector as to the defaulted consumer debt

it attempted to collect from Plaintiff.

       5.      Defendant Med-1 is authorized to conduct business in Indiana, and

maintains a registered agent here, see, record from the Indiana Secretary of State,

attached as Exhibit A. In fact, Defendant Med-1 conducts business in Indiana.

       6.      Defendant Med-1 is licensed as a debt collection agency in the State of

Indiana, see, record from the NMLS Consumer Access, attached as Exhibit B. In fact,

Defendant acts as a collection agency in Indiana.

                                 FACTUAL ALLEGATIONS

       7.      Defendant Med-1 sent Ms. Dietz an initial form collection letter,

dated November 4, 2019, demanding payment of a defaulted consumer debt she

allegedly owed for medical services to Community Health Network. This collection letter

contained the notice required by § 1692g of the FDCPA of her “validation rights”, i.e.,

that she had 30 days to dispute the debt, etc.. Moreover, this letter made it appear to

have been sent by attorney, Richard R. Huston. A copy of this letter is attached as

Exhibit C.

       8.      Inexplicably, that same day, Defendant sent Ms. Dietz another form

collection letter, which also demanded payment for the same defaulted debt that she



                                             2
Case 1:20-cv-02278-JPH-DLP Document 1 Filed 08/31/20 Page 3 of 8 PageID #: 3




allegedly owed to Community Health Network. This collection letter made it appear that

it was coming from another attorney, Christina Hanna. Moreover, this letter stated that

“[W]e have previously sent you a letter notifying you of this account and your rights

under the Fair Debt Collection Practices Act. To date, we have not had resolution on

this account”. A copy of this letter is attached as Exhibit D.

       9.      Violations of the FDCPA which would lead a consumer to alter his or her

course of action as to whether to pay or whether to dispute a debt, or which would be a

factor in the consumer's decision making process, are material, see, Lox v. CDA, 689

F.3d 818, 827 (7th Cir. 2012). The collection demands in the letter allegedly sent by

attorney Hanna overshadowed, and thus rendered ineffective, the statutorily-required

information about how long she had to exercise her validation rights. This is material

information that would play a role in her decision of what to do about the collection of

the debt at issue. Furthermore, these letters make it appear that two attorneys were

after her and that the matter was extremely serious.

       10.     In fact, Defendant’s “dueling” collection letters confused, alarmed and

upset Plaintiff.

       11.     Defendant’s collection actions complained of herein occurred within

one year of the date of this Complaint.

       12.     Defendant’s collection communications are to be interpreted under the

“unsophisticated consumer” standard, see, Gammon v. GC Services, Ltd. Partnership,

27 F.3d 1254, 1257 (7th Cir. 1994).




                                              3
Case 1:20-cv-02278-JPH-DLP Document 1 Filed 08/31/20 Page 4 of 8 PageID #: 4




                                       COUNT I
                                Violation Of § 1692g –
                Ineffectively Conveying the 30-Day Validation Notice

       13.    Plaintiff adopts and realleges ¶¶ 1-12.

       14.    Section 1692g(a) of the FDCPA requires that a debt collector send the

consumer an effective validation notice within 5 days after the debt collector’s initial

communication with the consumer; among other information, the debt collector must

notify the consumer that he or she has 30 days after receipt of the notice to challenge

the validity or amount of the debt, and seek verification of it, see, 15 U.S.C. § 1692g(a).

Moreover, § 1692g(b) of the FDCPA requires that a debt collector refrain from any

collection activities and communications during the 30-day validation period which

would overshadow or be inconsistent with the disclosure of the consumer’s right to

dispute the debt, see, 15 U.S.C. § 1692g(b).

       15.    Defendant’s letters did not effectively convey the 30-day validation notice.

Although one of the collection letters had a validation notice, Defendant made this

notice ineffective by sending Plaintiff another collection letter, dated the same day,

demanding payment of the same debt and making it appear – by stating Ms. Dietz was

previously notified of the debt and her rights, but Defendant had not yet had resolution

of the account -- that the time to seek validation was over. Defendant’s form collection

letters thus violate § 1692g of the FDCPA, see, Bartlett v. Heibl, 128 F.3d 497, 501 (7th

Cir. 1997). In fact, Defendant’s conflicting collection demands caused Ms. Dietz to not

seek validation of her debt.

       16.    Defendant’s violation of § 1692g of the FDCPA renders it liable for

statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. § 1692k.



                                              4
Case 1:20-cv-02278-JPH-DLP Document 1 Filed 08/31/20 Page 5 of 8 PageID #: 5




                                        COUNT II
                        Violation of § 1692e(3) of the FDCPA --
                    False Representation of Attorney Involvement

       17.    Plaintiff adopts and realleges ¶¶ 1-12.

       18.     Section 1692e of the FDCPA prohibits a debt collector from using any

false, deceptive, or misleading representation or means in connection with the

collection of any debt. More specifically, § 1692e(3) of the FDCPA prohibits the false

representation or implication that any individual is an attorney or any communication is

from an attorney, see, 15 U.S.C. § 1692e(3)

       19.     An attorney sending dunning letters must be directly and personally

involved in the mailing of such letters, see, Avila v. Rubin, 84 F.3d 222, 228-229 (7th

Cir. 1995); Boyd v. Wexler, 275 F.3d 642 (7th Cir. 2001); and Nielsen v. Dickerson, 307

F.3d 623, 635 (7th Cir. 2002). Specifically, Defendant’s letters are on letterhead which

makes it appear as though the letters are coming from attorneys; Defendant’s letters,

however, are mass-produced, form dunning letters. No attorney was personally involved

in the decision to send the letters that were sent to Plaintiff. Thus, the collection letters

create the false and misleading impression that it was communication from an attorney,

in violation of § 1692e(3) of the FDCPA.

        20.    Defendant’s violations of § 1692e(3) of the FDCPA render it liable for

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                  CLASS ALLEGATIONS

       21.    Plaintiff, Melissa Dietz, brings this action individually and as a class action

on behalf of all persons similarly situated in the State of Indiana from whom Defendant

attempted to collect a defaulted consumer debt allegedly owed for medical services to



                                              5
Case 1:20-cv-02278-JPH-DLP Document 1 Filed 08/31/20 Page 6 of 8 PageID #: 6




Community Health Network, via the same form collection letters (Exhibits C and D), sent

within 30 days of each other, that Defendant sent to Plaintiff, from one year before the

date of this Complaint to the present. This action seeks a finding that Defendant’s form

letters violate the FDCPA, and asks that the Court award damages as authorized by §

1692k(a)(2) of the FDCPA.

       22.     Defendant regularly engages in debt collection, using the same form

collection letters they sent Plaintiff Dietz, in its attempts to collect defaulted consumer

debts from other persons.

       23.     The Class consists of more than 35 persons from whom Defendant

attempted to collect defaulted consumer debts, by sending other consumers the same

form collection letters it sent Plaintiff Dietz.

       24.     Plaintiff Dietz’s claims are typical of the claims of the Class. Common

questions of law or fact raised by this class action complaint affect all members of the

Class and predominate over any individual issues. Common relief is therefore sought

on behalf of all members of the Class. This class action is superior to other available

methods for the fair and efficient adjudication of this controversy.

       25.     The prosecution of separate actions by individual members of the Class

would create a risk of inconsistent or varying adjudications with respect to the individual

members of the Class, and a risk that any adjudications with respect to individual

members of the Class would, as a practical matter, either be dispositive of the interests

of other members of the Class not party to the adjudication, or substantially impair or

impede their ability to protect their interests. Defendant has acted in a manner

applicable to the Class as a whole such that declaratory relief is warranted.



                                                   6
Case 1:20-cv-02278-JPH-DLP Document 1 Filed 08/31/20 Page 7 of 8 PageID #: 7




       26.    Plaintiff Dietz will fairly and adequately protect and represent the interests

of the Class. The management of the class action proposed is not extraordinarily

difficult, and the factual and legal issues raised by this class action complaint will not

require extended contact with the members of the Class, because Defendant’s conduct

was perpetrated on all members of the Class and will be established by common proof.

Moreover, Plaintiff Dietz has retained counsel experienced in class action litigation,

including class actions brought under the FDCPA.

                                  PRAYER FOR RELIEF

       Plaintiff, Melissa Dietz, individually and on behalf of all others similarly situated,

prays that this Court:

       1.     Certify this action as a class action;

       2.     Appoint Plaintiff Dietz as Class Representative of the Class, and her

attorneys as Class Counsel;

       3.     Find that Defendant’s form collection letters violated the FDCPA;

       4.     Enter judgment in favor of Plaintiff Dietz and the Class, and against

Defendant, for statutory damages, costs, and reasonable attorneys’ fees as provided by

§ 1692k(a) of the FDCPA; and,

       5.     Grant such further relief as deemed just.

                                      JURY DEMAND

       Plaintiff, Melissa Dietz, individually and on behalf of all others similarly situated,

demands trial by jury.




                                              7
Case 1:20-cv-02278-JPH-DLP Document 1 Filed 08/31/20 Page 8 of 8 PageID #: 8




                                                     Melissa Dietz, individually and on behalf
                                                     of all others similarly situated,

                                                     By:/s/ David J. Philipps___________
                                                     One of Plaintiff's Attorneys

Dated: August 31, 2020

David J. Philipps      (Ill. Bar No. 06196285)
Mary E. Philipps       (Ill. Bar No. 06197113)
Angie K. Robertson (Ill. Bar No. 06302858)
Philipps & Philipps, Ltd.
9760 S. Roberts Road
Suite One
Palos Hills, Illinois 60465
(708) 974-2900
(708) 974-2907 (FAX)
davephilipps@aol.com
mephilipps@aol.com
angie@philippslegal.com

John T. Steinkamp (Ind. Bar No. 19891-49)
John Steinkamp & Associates
5214 S. East Street
Suite D1
Indianapolis, Indiana 46227
(317) 780-8300
(317) 217-1320 (FAX)
John@johnsteinkampandassociates.com




                                                 8
